DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim Objections
Claims 1, 3-9, 11-15, and 19 are objected to because of the following informalities:
Claim 1 recites “an top opening”, “an bottom opening”, and “an lower surface” (lines 10-12), which should be replaced with
 “a top opening”, “a bottom opening”, and “a lower surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051776 to Miyagi et al. (hereinafter Miyagi) in view of Kang et al. (US 2005/0116231, hereinafter Kang), Koshihara et al. (US Patent No. 9,236,425, hereinafter Koshihara), and Lee et al. (US Patent No. 9,799,710, hereinafter Lee).
With respect to Claim 1, Miyagi discloses a display panel (a display device including a panel) (Miyagi, Fig. 1B, ¶0011-¶0014, ¶0019, ¶0022-¶0024, ¶0041-¶0060, ¶0077-¶0080, ¶0159-¶0164), comprising:
       a substrate (10) (Miyagi, Fig. 1B, ¶0043);
        a thin film transistor (TFT) (Miyagi, Fig. 1B, ¶0041, ¶0043-¶0047) on the substrate (10), wherein the thin film transistor (TFT) comprises a source electrode (22), a drain electrode (22), and a gate electrode (15) and an active layer (12/13) located between the source electrode (22) (Miyagi, Fig. 1B, ¶0047) and the drain electrode (22);
       a passivation layer (17) (Miyagi, Fig. 1B, ¶0047, ¶0048,  ¶0058) on the thin film transistor (TFT);
       a planarization layer (18) (Miyagi, Fig. 1B,  ¶0047, ¶0048,  ¶0058) on the passivation layer (17);
       a first electrode (19) (Miyagi, Fig. 1B, ¶0058) above an upper surface of the planarization layer (18) and electrically connected with the source electrode (22) or the drain electrode (22) via a first through hole (e.g., contact hole in the insulating film 18) passing through the planarization layer (18) and the passivation layer (17), wherein a top opening of the first through hole is at the upper surface of the planarization layer (18), a bottom opening of the first through hole is at a lower surface of the planarization layer (18), an orthogonal projection of the top opening (e.g., contact hole in the insulating film 18) on the substrate (10) and an orthogonal projection of the bottom opening on the substrate overlap, and the first through hole is filled with material of the first electrode (19), a top part of the material of the first electrode filling the first through hole is integrated into the first electrode, and a bottom part of the material of the first electrode filling the first through hole is in contact with the source electrode (22) or the drain electrode (22);
       a light-emitting layer (20) (Miyagi, Fig. 1B, ¶0059, ¶0048) on the first electrode (19) and being defined by an opening of a pixel defining layer (26) (Miyagi, Fig. 1B, ¶0058, ¶0059) on the planarization layer (17/18);

       an auxiliary electrode (25, auxiliary wiring pattern on the insulating layer 17, wherein the second electrode 21 is connected to the auxiliary wiring 25 and the first electrode 19 is connected to the auxiliary wiring 25) (Miyagi, Fig. 1B, ¶0057-¶0060), which is in the planarization layer (e.g., 18) and electrically connected to the second electrode (21) via a second through hole (e.g., a contact hole in the bank layer 26 and the insulating layer 18) through the pixel defining layer (26) and a part of the planarization layer (e.g., 18), wherein an orthogonal projection of the second through hole on the substrate (10) and an orthogonal projection of the light-emitting layer (20) on the substrate (10) do not overlap, wherein an orthogonal projection of the second through hole in the pixel defining layer (26) on the substrate (10) and an orthogonal projection of the second through hole in the planarization layer (18) on the substrate overlap, and the second through hole is filled with material of the second electrode (21),
         wherein orthogonal projections of the first electrode (19) (Miyagi, Fig. 1B, ¶0057-¶0060), the auxiliary electrode (25, auxiliary wiring pattern on the insulating layer 17), the gate electrode (15) and the active layer (12/13) on the substrate (10) overlap.
Further, Miyagi does not specifically disclose that (1) a bottom opening of the first through hole is at a lower surface of the passivation layer, and the first through hole is fully filled with material of the first electrode, a top part of the material of the first electrode fully filling the first through hole is integrated into the first electrode, and a bottom part of the material of the first electrode  fully filling the first through hole is in contact with the source electrode or the drain electrode; (2) the second electrode is a planar common electrode in the display panel; (3) and an auxiliary electrode, which is a mesh electrode.
Regarding (1), Kang teaches a display device (Kang, Fig. 6, ¶0003, ¶0015-¶0020, ¶0035, ¶0060-¶0076) including a thin film transistor covered with a passivation layer (e.g., 58-3b) (Kang, Fig. 6, ¶0065, ¶0070, ¶0075-¶0076) that prevents the source/drain electrodes from the external impurities, a planarization layer (e.g., 58-1b/58-2b) on the passivation layer to improve adhesion with the pixel 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display pane of Miyagi by forming a passivation layer covering thin film transistor and the planarization layer on the passivation layer, and forming a pixel electrode in the contact hole penetration through the planarization layer and the passivation layer as taught by Kang to have the display panel, wherein a bottom opening of the first through hole is at a lower surface of the passivation layer, and the first through hole is fully filled with material of the first electrode, a top part of the material of the first electrode fully filling the first through hole is integrated into the first electrode, and a bottom part of the material of the first electrode  fully filling the first through hole is in contact with the source electrode or the drain electrode in order to improve adhesion with the pixel electrode and prevent the source/drain electrodes from the external impurities, and thus to obtain improved display device having increased lifetime (Kang, ¶0015-¶0020, ¶0035, ¶0075, ¶0076).
Regarding (2), Koshihara teaches a display device including a plurality of pixel circuits (P) and light emitting elements (45) (Koshihara, Figs. 1, 4, Col. 1, lines 43-64; Col. 3, lines 15-29; Col. 4, lines 34- 67; Col. 5, lines 1-41) having reduced size and improved characteristics, wherein the substrate (10) is formed a plate-like member and the plurality of light emitting element (45) includes a pixel electrode (451) independently formed for each pixel circuit (P) and a common electrode (452) that is continuously formed over a plurality of the pixel circuits (P).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Miyagi by forming the display device comprising a plate-like substrate and a common electrode continuously formed over a plurality of the pixel circuits on the plate-like substrate as taught by Koshihara to have the display panel, wherein the second electrode is 
Regarding (3), Miyagi teaches forming an auxiliary electrode (Miyagi, Fig. 1B, ¶0011-¶0014) having a predetermined shape. Further, Lee teaches a light emitting display device (Lee, Figs. 1, 3A-3C, Col. 1, lines 66-67; Col. 2, lines 1-3; Col. 4, lines 13-46; Col. 5, lines 47-61; Col. 7, lines 4-7) with reduced power consumption and minimized non-uniformity in brightness by decreasing the surface resistance of an upper electrode included in a light emitting device; specifically, forming the auxiliary electrode (150) on the planarization layer (118) that is electrically connected to the second/upper electrode (138) and under the second/upper electrode reduces the surface resistance of the second/upper electrode, and as a result of reducing the surface resistance of the second/upper electrode, non-uniformity in brightness caused by a voltage drop across the upper electrode is suppressed to allow for low voltage driving, thereby making it easy to reduce power consumption. Further, Lee teaches that it is known in the art (Lee, Figs. 1, 3A-3C, Col. 4, lines 37-42) to maximize the above-described effects by increasing the width and thickness of the first auxiliary electrode; however, increasing width of the first auxiliary electrode would lead to a smaller light emitting region, making it difficult to attain a high aperture ratio for a high-resolution model. Thus, Lee teaches to facilitate reduction of the surface resistance of the second/upper electrode (138) (Lee, Figs. 1, 3A-3C, Col. 5, lines 55-61) by forming the auxiliary electrode (150) as having a mesh pattern in the non-light emitting region (e.g., Fig. 3A) or a stripe pattern in the non-light emitting region (e.g., Figs. 3B-3C).
Therefore, a person of ordinary skill in the art would recognize that by forming auxiliary electrode having a mesh pattern, an area of the auxiliary electrode in a direction parallel to the substrate would be reduced to compare with an area of the planarization layer in a direction parallel to the substrate (about 1:5, see e.g., Fig. 3A of Lee) so that the surface resistance of the second/upper electrode would be reduced without reducing light emitting region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Miyagi by forming the auxiliary electrode having specific pattern (e.g., as a mesh) on the planarization layer as taught by Lee to have an auxiliary 
Regarding Claim 3, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 1. Further, Miyagi discloses the display panel, wherein the planarization layer (18) (Miyagi, Fig. 1B,  ¶0047, ¶0048, ¶0057-¶0060) comprises: a first planarization layer (18) on the substrate (10), the auxiliary electrode (25) is in the first planarization layer (18), and a portion of the first planarization sublayer (18) covers the auxiliary electrode (e.g., 25), but does not specifically disclose a first planarization sublayer, and a second planarization sublayer, wherein the first planarization sublayer is on the substrate, the auxiliary electrode is on the first planarization sublayer, and the second planarization sublayer covers the auxiliary electrode and the first planarization sublayer.
However, Kang teaches a display device (Kang, Fig. 6, ¶0003, ¶0015-¶0020, ¶0035, ¶0060-¶0076) comprising a planarization layer that includes a first planarization sublayer (e.g., 58-1b) and a second planarization sublayer (e.g., 58-2b). Further, Koshihara teaches a display device (Koshihara, Figs. 1, 4, Col. 1, lines 43-64; Col. 3, lines 15-29; Col. 4, lines 34- 67; Col. 5, lines 1-41) including pixel circuit having reduced size, wherein the auxiliary electrode (e.g., 64) (Koshihara, Figs. 1, 4, Col. 14, lines 6-19) is formed between a first planarization sublayer (e.g., LE1) and a second planarization sublayer (e.g., LE2), wherein the first planarization sublayer (e.g., LE1) is on the substrate (10), the auxiliary electrode (64) is on the first planarization sublayer (LE1), and the second planarization sublayer (LE2) covers the auxiliary electrode (64) and the first planarization sublayer (LE1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Miyagi/Kang/Koshihara/Lee by forming the display device comprising a planarization layer that includes a first planarization sublayer and second planarization sublayer as taught by Kang, and forming the auxiliary electrode between a first planarization sublayer and a second planarization sublayer as taught by Koshihara to have the display panel comprising a first planarization sublayer, and a second planarization sublayer, wherein the first planarization sublayer is on the substrate, the auxiliary electrode is on the first planarization sublayer, and 
Regarding Claim 4, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 3. Further, Miyagi discloses the display panel, further comprising: a pixel defining layer (26) (Miyagi, Fig. 1B,  ¶0057-¶0060), which is on the second planarization sublayer (in view of Kang (Fig.6), e.g., a planarization layer includes a first planarization sublayer 58-1b and second planarization sublayer the second planarization sublayer 58-2b) and defines a pixel area, wherein the light-emitting layer (20) is in the pixel area, and wherein the auxiliary electrode (25) is electrically connected to the second electrode (21) via a through hole penetrating the pixel defining layer (26) and the second planarization sublayer (18).
Regarding Claim 6, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 3. Further, Miyagi discloses the display panel, wherein the second planarization sublayer (in view of Kang (Fig.6), e.g., a planarization layer includes a first planarization sublayer 58-1b and second planarization sublayer the second planarization sublayer 58-2b) comprises a part covering the auxiliary electrode (e.g., 25) (Miyagi, Fig. 1B, ¶0057-¶0060) and a part covering and contacting the first planarization sublayer (17), wherein a thickness of the part covering and contacting the first planarization sublayer (25) is equal to a sum of a thickness of the part covering the auxiliary electrode (e.g., 25) and a thickness of the auxiliary electrode (e.g., 25).
Regarding Claim 9, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 1. Further, Miyagi does not specifically disclose the display panel, wherein a ratio of an area of the auxiliary electrode in a direction parallel to the substrate to an area of the planarization layer in a direction parallel to the substrate is 1:1.2 to 1:5. However, Lee teaches an organic light emitting display device (Lee, Figs. 1, 3A-3C, Col. 1, lines 66-67; Col. 2, lines 1-3; Col. 4, lines 13-46; Col. 5, lines 47-61; Col. 7, lines 4-7) with reduced power consumption and minimized non-uniformity in brightness by decreasing the surface resistance of an upper electrode included in an organic light emitting diode; specifically, forming the auxiliary electrode (150) on the planarization layer (118) that is electrically 
Therefore, a person of ordinary skill in the art would recognize that by forming auxiliary electrode having a mesh pattern, an area of the auxiliary electrode in a direction parallel to the substrate would be reduced to compare with an area of the planarization layer in a direction parallel to the substrate (about 1:5, see e.g., Fig. 3A of Lee) so that the surface resistance of the second/upper electrode would be reduced without reducing light emitting region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Miyagi/Kang/Koshihara/Lee by forming the auxiliary electrode as taught by Lee, wherein the auxiliary electrode has optimized area of the auxiliary electrode with respect to with an area of the planarization layer in a direction parallel to the substrate to have the display panel, wherein a ratio of an area of the auxiliary electrode in a direction parallel to the substrate to an area of the planarization layer in a direction parallel to the substrate is 1:1.2 to 1:5 in order to provide improved display panel with reduced power consumption and minimized non-uniformity in brightness by decreasing the surface resistance of an upper electrode of an organic light emitting diode (Lee, Col. 1, lines 65-67; Col. 2, lines 1-3; Col. 4, lines 28-36; Col. 5, lines 57-61).
Regarding Claim 13, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 1. Further, Miyagi discloses the display panel, wherein the first electrode (19) is an anode (Miyagi, Fig. 1B, ¶0051-¶0054), and the second electrode (21) is a cathode.
Regarding Claim 14, Miyagi in view of Kang, Koshihara, and Lee discloses a display apparatus (a display device including a panel), comprising the display panel according to claim 1 (Miyagi, Fig. 1B, ¶0011-¶0014, ¶0019, ¶0022-¶0024, ¶0041-¶0060, ¶0077-¶0080, ¶0159-¶0164).
With respect to Claim 15, Miyagi in view of Kang, Koshihara, and Lee discloses a method for producing the display panel (Miyagi, Fig. 1B, ¶0013-¶0060, ¶0077-¶0080) according to claim 1, comprising steps of:
       forming a thin film transistor (TFT) (Miyagi, Fig. 1B, ¶0016-¶0019, ¶0041-¶0060) on a substrate (10), wherein the thin film transistor (TFT) comprises a source electrode (22) (Miyagi, Fig. 1B, ¶0047), a drain electrode (22), and a gate electrode (15) (Miyagi, Fig. 1B, ¶0045) and an active layer (12/13) located between the source electrode (22) and the drain electrode (22);
       forming a planarization layer (18) (Miyagi, Fig. 1B, ¶0017-¶0018, ¶0047-¶0060) on the thin film transistor (TFT), wherein the first planarization sublayer (17) (Miyagi, Fig. 1B, ¶0057-¶0058) is formed on the thin film transistor (TFT), an auxiliary electrode (e.g., 25) is formed in the planarization layer (18), and a portion of the planarization layer (18) is formed on the auxiliary electrode (e.g., 125);
     forming a first through hole (e.g., contact hole in the insulating layers 18) (Miyagi, Fig. 1B, ¶0058) passing through the planarization layer (e.g., 18);
       forming a first electrode (19) (Miyagi, Fig. 1B, ¶0058, ¶0052) on the planarization layer (e.g., 18) by using a first electrode material (e.g., anode material), wherein the first electrode (19) is electrically connected with the drain electrode (22) via the first through hole (e.g., contact hole in the insulating layer 18);
       forming a pixel defining layer (26) (Miyagi, Fig. 1B, ¶0058, ¶0059), wherein an opening of the pixel defining layer defines a pixel area, on the second planarization sublayer (18);
       forming a light-emitting layer (20) (Miyagi, Fig. 1B, ¶0059) in the pixel area on the first electrode (19);   

       forming a second electrode (21) (Miyagi, Fig. 1B, ¶0059, ¶0053) on surfaces of the light-emitting layer (20) and the pixel defining layer (26) by using a second electrode material (e.g., cathode material), wherein the second electrode material (21) fills the second through hole, and is electrically connected to the auxiliary electrode (e.g., 25);
       wherein orthogonal projections of the first electrode (19) (Miyagi, Fig. 1B, ¶0059- ¶0060), the auxiliary electrode (25, the auxiliary electrode includes a pattern between the first electrode 19 and the gate electrode 15 of TFT on the substrate 10), the gate electrode (15) and the active layer (12/13) on the substrate (10) overlap,
       wherein the display panel further comprises a passivation layer (17) (Miyagi, Fig. 1B, ¶0058-¶0060) located on the thin-film transistor and under the planarization layer (18),
       wherein the first through hole (Miyagi, Fig. 1B, ¶0058-¶0060) is formed in the planarization layer (18) and the passivation layer (17),
       wherein in the step of forming a first electrode (19) (Miyagi, Fig. 1B, ¶0058) on the planarization layer (18) by using a first electrode material, the first electrode material fills the first through hole, and electrically connects the first electrode (19) to the drain electrode (22) of the thin-film transistor.
Further, Miyagi does not specifically disclose forming a planarization layer comprising a first planarization sublayer and a second planarization sublayer on the thin film transistor, wherein the first planarization sublayer is formed on the thin film transistor, an auxiliary electrode is formed on the first planarization sublayer, and the second planarization sublayer is formed on the first planarization sublayer having the auxiliary electrode formed thereon; forming a first electrode on the second planarization 
However, Kang teaches a method of forming a planarization layer (e.g., 58-1b/58-2b) (Kang, Fig. 6, ¶0065, ¶0070-¶0071, ¶0075-¶0076) to improve adhesion with the pixel electrode and including a first planarization sublayer (e.g., 58-1b) and a second planarization sublayer (e.g., 58-2b), wherein the first planarization sublayer is formed on the thin film transistor, and the second planarization sublayer is formed on the first planarization sublayer, forming a passivation layer (e.g., 58-3b) (Kang, Fig. 6, ¶0065, ¶0070, ¶0075-¶0076) that prevents the source/drain electrodes from the external impurities and under the first planarization sublayer, and forming a contact hole (e.g., 59b) (Kang, Fig. 6, ¶0070, ¶0071) to connect the pixel electrode (e.g., 60b) with one of the source/drain electrode (57-1b/57-2b), and forming a first electrode (e.g., 60b) on the second planarization sublayer by using a first electrode material. 
Further, Koshihara teaches a display device (Koshihara, Figs. 1, 4, Col. 1, lines 43-64; Col. 3, lines 15-29; Col. 4, lines 34- 67; Col. 5, lines 1-41) including pixel circuit having reduced size, wherein the auxiliary electrode (e.g., 64) (Koshihara, Figs. 1, 4, Col. 14, lines 6-19) is formed between a first planarization sublayer (e.g., LE1) and a second planarization sublayer (e.g., LE2), wherein the first planarization sublayer (e.g., LE1) is on the substrate (10), the auxiliary electrode (64) is on the first planarization sublayer (LE1), and the second planarization sublayer (LE2) covers the auxiliary electrode (64) and the first planarization sublayer (LE1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Miyagi/Kang/Koshihara/Lee by forming the display device comprising a planarization layer that includes a first planarization sublayer and second planarization sublayer as taught by Kang, and forming the auxiliary electrode between a first planarization sublayer and a second planarization sublayer as taught by Koshihara to have the method that includes forming a planarization layer comprising a first planarization sublayer and a second planarization sublayer on the thin film transistor, wherein the first planarization sublayer is formed on the thin film transistor, an auxiliary electrode is formed on the first planarization sublayer, and the second planarization sublayer is formed on the first planarization sublayer having the auxiliary electrode formed thereon; forming a first electrode on the second planarization sublayer by using a first electrode material; forming a passivation 
Regarding Claim 19, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 1. Further, Miyagi discloses the display panel, wherein a part (a space between the auxiliary patterns 25) of an orthogonal projection of the opening (e.g., opening for the light emitting layer 20) (Miyagi, Fig. 1B, ¶0058-¶0059) of the pixel defining layer (26) on the substrate (10) is not covered by an orthogonal projection of the auxiliary electrode (e.g., 25) on the substrate (10).
Claims 1, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0012951 to Sato in view of Koshihara (US Patent No. 9,236,425) and Lee (US Patent No. 9,799,710).
With respect to Claim 1, Sato discloses a display panel (a display device) (Sato, Fig. 15, ¶0004-¶0006, ¶0026-¶0068), comprising:
       a substrate (40) (Sato, Fig. 15, ¶0051, ¶0067-¶0068);
        a thin film transistor (10) (Sato, Fig. 15, ¶0051) on the substrate (40), wherein the thin film transistor (10) comprises a source electrode (12), a drain electrode (13), and a gate electrode (14) and an active layer (11) located between the source electrode (12) (Sato, Fig. 15, ¶0051) and the drain electrode (13);
       a passivation layer (44) (Sato, Fig. 15, ¶0051) on the thin film transistor (10);
       a planarization layer (31) (Sato, Fig. 15, ¶0052, ¶0036) on the passivation layer (44);
       a first electrode (21) (Sato, Fig. 15, ¶0053) above an upper surface of the planarization layer (31) and electrically connected with the drain electrode (13) via a first through hole (e.g., contact hole in the passivation layer 44 and the planarization layer 31) passing through the planarization layer (31) and the passivation layer (44), wherein a top opening of the first through hole is at the upper surface of the planarization layer (31), a bottom opening of the first through hole is at a lower surface of the passivation layer (44), an orthogonal projection of the top opening (e.g., contact hole in the planarization layer 
       a light-emitting layer (24) (Sato, Fig. 15, ¶0053-¶0054, ¶0068) on the first electrode (21) and being defined by an opening of a pixel defining layer (38) (Sato, Fig. 15, ¶0057, ¶0068) on the planarization layer (31);
       a second electrode (22/23) (Sato, Fig. 15, ¶0056) on a surface of the light-emitting layer (24) departing from the substrate (40) and on a surface of the pixel defining layer (38) departing from the substrate (40); and
       an auxiliary electrode (e.g., 53a) (Sato, Fig. 15, ¶0066-¶0068), which is in the planarization layer (e.g., 31) and electrically connected to the second electrode (e.g., 22) via a second through hole (e.g., a contact hole in the insulating layer 38 and the planarization layer 31) through the pixel defining layer (38) and a part of the planarization layer (e.g., 31), wherein an orthogonal projection of the second through hole on the substrate (40) and an orthogonal projection of the light-emitting layer (24) on the substrate (40) do not overlap, wherein an orthogonal projection of the second through hole in the pixel defining layer (38) on the substrate (40) and an orthogonal projection of the second through hole in the planarization layer (31) on the substrate (40) overlap, and the second through hole is filled with material of the second electrode (22),
         wherein orthogonal projections of the first electrode (21) (Sato, Fig. 15, ¶0057-¶0060), the auxiliary electrode (53a), the gate electrode (14) and the active layer (11) on the substrate (40) overlap.
Further, Sato does not specifically disclose that (1) the second electrode is a planar common electrode in the display panel; (3) and an auxiliary electrode, which is a mesh electrode.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Sato by forming the display device comprising a plate-like substrate and a common electrode continuously formed over a plurality of the pixel circuits on the plate-like substrate as taught by Koshihara to have the display panel, wherein the second electrode is a planar common electrode in the display panel in order to provide improved display device having reduced size and improved characteristics (Koshihara, Col. 1, lines 43-64; Col. 3, lines 15-29; Col. 4, lines 39-44; Col. 5, lines 27-33).
Regarding (2), Lee teaches a light emitting display device (Lee, Figs. 1, 3A-3C, Col. 1, lines 66-67; Col. 2, lines 1-3; Col. 4, lines 13-46; Col. 5, lines 47-61; Col. 7, lines 4-7) with reduced power consumption and minimized non-uniformity in brightness by decreasing the surface resistance of an upper electrode included in the light emitting device; specifically, forming the auxiliary electrode (150) on the planarization layer (118) that is electrically connected to the second/upper electrode (138) and under the second/upper electrode reduces the surface resistance of the second/upper electrode, and as a result of reducing the surface resistance of the second/upper electrode, non-uniformity in brightness caused by a voltage drop across the upper electrode is suppressed to allow for low voltage driving, thereby making it easy to reduce power consumption. Further, Lee teaches that it is known in the art (Lee, Figs. 1, 3A-3C, Col. 4, lines 37-42) to maximize the above-described effects by increasing the width and thickness of the first auxiliary electrode; however, increasing width of the first auxiliary electrode would lead to a smaller light emitting region, making it difficult to attain a high aperture ratio for a high-resolution model. Thus, Lee teaches to facilitate reduction of the surface resistance of the second/upper electrode (138) (Lee, Figs. 1, 3A-3C, Col. 5, lines 55-61) by forming the auxiliary electrode (150) as having a mesh pattern in 
Therefore, a person of ordinary skill in the art would recognize that by forming auxiliary electrode having a mesh pattern, an area of the auxiliary electrode in a direction parallel to the substrate would be reduced to compare with an area of the planarization layer in a direction parallel to the substrate (about 1:5, see e.g., Fig. 3A of Lee) so that the surface resistance of the second/upper electrode would be reduced without reducing light emitting region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Sato by forming the auxiliary electrode having specific pattern (e.g., as a mesh) on the planarization layer as taught by Lee to have an auxiliary electrode, which is a mesh electrode in order to provide improved display panel with reduced power consumption and minimized non-uniformity in brightness by decreasing the surface resistance of an upper electrode of a light emitting device (Lee, Col. 1, lines 65-67; Col. 2, lines 1-3; Col. 4, lines 28-36; Col. 5, lines 57-61).
Regarding Claim 14, Sato in view of Koshihara and Lee discloses a display apparatus (a display device including a TFT substrate), comprising the display panel according to claim 1 (Sato, Figs. 1-2, ¶0026-¶0029, ¶0067-¶0068).
Regarding Claim 19, Sato in view of Koshihara and Lee discloses the display panel according to claim 1. Further, Sato discloses the display panel, wherein a part of an orthogonal projection of the opening (e.g., opening for the light emitting device 20) (Sato, Figs. 1, 15, ¶0067-¶0068) of the pixel defining layer (38) on the substrate (40) is not covered by an orthogonal projection of the auxiliary electrode (e.g., 53a) on the substrate (40).
Claims 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051776 to Miyagi in view of Kang (US 2005/011623), Koshihara (US Patent No. 9,236,425), and Lee (US Patent No. 9,799,710) as applied to claim 3, and further in view of Kim et al. (US Patent No. 9,965,122, hereinafter Kim (‘122)).
Regarding Claim 5, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 3. Further, Miyagi does not specifically disclose the display panel, wherein a thickness of the first planarization sublayer is 0.5 m to 1.5 m, and a thickness of the second planarization m to 1.5 m. However, Kim (‘122) teaches a display panel (Kim (‘122), Fig. 9B, Col. 1, lines 49-55; Col. 2, lines 8-17; Col. 5, lines 35-62; Col. 6, lines 5-41; Col. 17, lines 35-46; Col. 20, lines 1-51; Col. 22, lines 19-67; Col. 23, lines 37-45) comprising coplanar type TFTs in which the gate, the source and the drain electrodes are provided on the same side of the semiconductor active layer, and the drain electrode of TFT is connected to the pixel electrode through the contact holes formed in the planarization and passivation layers (PAS3/PLN-U/PAS4). Further, Kim (‘122) teaches that a thickness of a planarization layer (Kim (‘122), Col. 14, lines 20-41; Col. 15, lines 20-64) that covers electrodes/signal lines depends on various factors such as dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered; specifically, the thickness of a planarization layer covering electrodes/signal lines ranges from about 0.5 m to 2 m (Kim (‘122), Col. 14, lines 35-41). The claimed range overlaps the range of Kim (‘122).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
Further, the prior art well recognizes that dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered are critical in forming a planarization layer having a specific thickness (Kim (‘122), Col. 14, lines 22-41; Col. 15, lines 20-64).   Thus, dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered are art-recognized result-affecting variables/parameters. Thus, it would have been obvious to optimize (for example by routine experimentation) dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered to have a thickness of the first planarization sublayer is 0.5 m to 1.5 m, and a thickness of the second planarization sublayer is 0.5 m to 1.5 m in order to provide a planarization layer having the desired dielectric and optical properties (Kim (‘122), Col. 14, lines 22-41; Col. 15, lines 20-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display panel of Miyagi/Kang/Koshihara/Lee by forming the first planarization sublayer and the second planarization sublayer having specific optimized thicknesses as taught by Kim (‘122) to have a thickness of the first planarization sublayer is 0.5 m to 1.5 m, and a thickness of the second planarization sublayer is 0.5 m to 1.5 m in order to provide planarization layers 
Regarding Claim 7, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 6. Further, Miyagi does not specifically disclose the display panel, wherein a ratio D1/(D2+D3) of a thickness D1 of the auxiliary electrode to a sum of a thickness D2 of the first planarization sublayer and a thickness D3 of the part covering and contacting the first planarization sublayer is 1:10 to 1:3. However, Kim (‘122) teaches a display panel (Kim (‘122), Fig. 9B, Col. 1, lines 49-55; Col. 2, lines 8-17; Col. 5, lines 35-62; Col. 6, lines 5-41; Col. 17, lines 35-46; Col. 20, lines 1-51; Col. 22, lines 19-67; Col. 23, lines 37-45) comprising coplanar type TFTs in which the gate, the source and the drain electrodes are provided on the same side of the semiconductor active layer, and the drain electrode of TFT is connected to the pixel electrode through the contact holes formed in the planarization and passivation layers (PAS3/PLN-U/PAS4). Further, Kim (‘122) teaches that a thickness of a planarization layer (Kim (‘122), Col. 14, lines 20-41; Col. 15, lines 20-64) that covers electrodes/signal lines depends on various factors such as dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered; specifically, the thickness of a planarization layer covering electrodes/signal lines ranges from about 0.5 m to 2 m (Kim (‘122), Col. 14, lines 35-41), and the thickness of the electrodes/signal lines covered by the planarization layer is between 2500 Å to 7500 Å (0. 25 m to 0.75 m).
Thus, a person of ordinary skill in the art would recognize that with the auxiliary electrode having a thickness D1 of about 0. 3 m formed on the first planarization sublayer having a thickness D2 of about 0.5 m and covered by the second planarization sublayer having the part covering and contacting the first planarization sublayer of the thickness D3 of about 1m, a ratio D1/(D2+D3) would be 0. 3 m/(0.5 m +1m)=1/5 (1:5) which is in the claimed range from 1:10 to 1:3.
The prior art well recognizes that dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered are critical in forming a planarization layer having a specific thickness (Kim (‘122), Col. 14, lines 22-41; Col. 15, lines 20-64).   Thus, dielectric 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display panel of Miyagi/Kang/Koshihara/Lee by forming the first planarization sublayer, the auxiliary electrode, and the second planarization sublayer covering the auxiliary electrode as having specific optimized thicknesses as taught by Kim (‘122) to have a thickness of the first planarization sublayer, a thickness of the second planarization sublayer, and a thickness of the auxiliary electrode to be covered such that a ratio D1/(D2+D3) of a thickness D1 of the auxiliary electrode to a sum of a thickness D2 of the first planarization sublayer and a thickness D3 of the part covering and contacting the first planarization sublayer is 1:10 to 1:3 in order to provide planarization layers having the desired dielectric and optical properties, and thus to obtain improved display panel comprising coplanar type TFTs and having lighter weight and thinner profile which is manufactured with fewer manufacturing steps (Kim (‘122), Col. 1, lines 49-55; Col. 2, lines 8-17; Col. 14, lines 22-41; Col. 15, lines 20-64; Col. 22, lines 20-29).
Regarding Claim 8, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 6. Further, Miyagi does not specifically disclose the display panel, wherein a thickness of the auxiliary electrode is 300 nm to 750 nm; and a sum of a thickness of the first planarization sublayer and a thickness of the part covering and contacting the first planarization sublayer is 1 m to 3 m. However, Kim (‘122) teaches a display panel (Kim (‘122), Fig. 9B, Col. 1, lines 49-55; Col. 2, lines 8-17; Col. 5, lines 35-62; Col. 6, lines 5-41; Col. 17, lines 35-46; Col. 20, lines 1-51; Col. 22, lines 19-67; Col. 23, lines 37-45) comprising coplanar type TFTs in which the gate, the source and the drain electrodes are m to 3 m (Kim (‘122), Col. 14, lines 35-41), and the thickness of the electrodes/signal lines covered by the planarization layer is between 2500 Å to 7500 Å (250 nm to 750 nm). The claimed ranges overlaps the ranges of Kim (‘122).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
Further, the prior art well recognizes that dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered are critical in forming a planarization layer having a specific thickness (Kim (‘122), Col. 14, lines 22-41; Col. 15, lines 20-64).   Thus, dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered are art-recognized result-affecting variables/parameters. Thus, it would have been obvious to optimize (for example by routine experimentation) dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered to have a thickness of the auxiliary electrode is 300 nm to 750 nm; and a sum of a thickness of the first planarization sublayer and a thickness of the part covering and contacting the first planarization sublayer is 1 m to 3 m in order to provide a planarization layer having the desired dielectric and optical properties (Kim (‘122), Col. 14, lines 22-41; Col. 15, lines 20-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display panel of Miyagi/Kang/Koshihara/Lee by forming the second planarization sublayer covering electrodes/signal lines and having specific optimized thicknesses as taught by Kim (‘122) to have a thickness of the auxiliary electrode is 300 nm to 750 nm; and a sum of a thickness of the first planarization sublayer and a thickness of the part covering and contacting the first planarization sublayer is 1 m to 3 m in order to provide planarization layers having the desired dielectric 
Regarding Claim 11, Miyagi in view of Kang, Koshihara, and Lee discloses the display panel according to claim 1. Further, Miyagi does not specifically disclose that the auxiliary electrode has a multilayer structure comprising a first protective conductive layer, a conductive metal layer, and a second protective conductive layer, wherein the conductive metal layer is located between the first protective conductive layer and the second protective conductive layer, thicknesses of the first protective conductive layer and the second protective conductive layer are each independently 10 to 100 nm, and a thickness of the conductive metal layer is 300 to 500 nm. However, Kim (‘122) teaches a display panel (Kim (‘122), Fig. 9B, Col. 1, lines 49-55; Col. 2, lines 8-17; Col. 5, lines 35-62; Col. 6, lines 5-41; Col. 17, lines 35-46; Col. 20, lines 1-51; Col. 22, lines 19-67; Col. 23, lines 37-45) comprising coplanar type TFTs in which the gate, the source and the drain electrodes are provided on the same side of the semiconductor active layer, and the drain electrode of TFT is connected to the pixel electrode through the contact holes formed in the planarization and passivation layers (PAS3/PLN-U/PAS4). Further, Kim (‘122) teaches that a thickness of a planarization layer (Kim (‘122), Col. 14, lines 20-41; Col. 15, lines 20-64) that covers electrodes/signal lines depends on various factors such as dielectric properties, material, fabrication process, optical property, and a thickness of the electrodes/signal lines to be covered; specifically, the thickness of a planarization layer covering electrodes/signal lines ranges preferably from about 0.5 m to 3 m (Kim (‘122), Col. 14, lines 35-41), and the thickness of the electrodes/signal lines covered by the planarization layer is between 2500 Å to 7500 Å (250 nm to 750 nm); the electrodes/signal lines includes a stack (e.g., MoTi/Cu/MoTi) (Kim (‘122), Col. 14, lines 6-18) of the protective conductive layer (e.g., MoTi) having thickness between 100 Å to 500 Å (10 nm to 50 nm) and the conductive layer (e.g., copper (Cu)) having thickness between 4500 Å to 5500 Å (450 nm to 550 nm). The claimed ranges overlaps the ranges of Kim (‘122).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051776 to Miyagi in view of Kang (US 2005/011623), Koshihara (US Patent No. 9,236,425), Lee (US Patent No. 9,799,710), and Kim (‘122) (US Patent No. 9,965,122) as applied to claim 11, and further in view of Lee (US Patent No. 10,147,769, hereinafter Lee (‘769)) and Ito (US 2017/0141076).
Regarding Claim 12, Miyagi in view of Kang, Koshihara, Lee, and Kim (‘122) discloses the display panel according to claim 11. Further, Miyagi does not specifically disclose that the first electrode comprises AlNd or Al, the conductive metal layer comprises Cu, and the first protective conductive layer and the second protective conductive layer comprise MoNb.
However, Lee (‘769) teaches forming the first electrode (e.g., pixel electrode 710) (Lee (‘769), Fig. 3, Col. 7, lines 44-53; Col. 9, lines 4-12) that comprises silver (Ag) or aluminum (Al), and sequentially stacking ITO and Ag; and forming the auxiliary electrode (310) as a multilayer structure in which copper (Cu) and molybdenum alloys are stacked.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display panel of Miyagi/Kang/Koshihara/Lee/Kim (‘122) by forming the first electrode as the pixel electrode of Lee (‘769) comprising reflective metal such as Al as taught by Lee (‘769) and the auxiliary electrode as a multilayer structure in which copper and molybdenum alloys are stacked as taught by Lee (‘769) to have the conductive metal layer comprises Cu, and the first protective 
Further, Ito teaches forming the auxiliary electrode as a multilayer structure comprising copper and molybdenum, specifically as three-layer structure comprising molybdenum alloy such as MoNb as the adhesive material for base material and as a protection layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display panel of Miyagi/Kang/Koshihara/Lee/Kim (‘122) by forming the auxiliary electrode as a multilayer structure comprising molybdenum alloys as taught by Ito to have the first protective conductive layer and the second protective conductive layer comprise MoNb in order to provide improved multilayer structure having low resistivity and improved adhesive properties (Ito, ¶0048).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891